WALTER JACOB WISHER, JR., Petitioner Below, Appellant,
v.
DIVISION OF CHILD SUPPORT ENFORCEMENT/Tanya G. Porter, Respondent Below, Appellee.
No. 400, 2008.
Supreme Court of Delaware.
February 12, 2009.

ORDER
JACK B. JACOBS, Justice.
This 12th day of February 2009, it appears to the Court that, on December 8, 2008, the appellee filed a motion to dismiss this appeal on the ground that it is an interlocutory appeal that was not filed in compliance with Supreme Court Rule 42. Appellant failed to respond to the motion to dismiss. Accordingly, pursuant to Supreme Court Rule 3(b)(2)(a), dismissal of this action is deemed to be unopposed.
NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.